DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/21 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 1, 5-7, 11-15, 17-23, and 25-34 are objected to because of the following informalities:  
As to claim 1, it is unclear why the applicant deleted the word “wherein” in the phrase “
As to claim 1, “position” in line 28 should be amended to read “a position”.
As to claim 11, the examiner recommends amending “the first and/or second component” to read “the first component and/or the second component”.
As to claim 13, “a” in line 2 should read “an”.
As to claim 23, “said the” in line 3 is redundant (applicant can delete either “said” or “the”).
As to claim 27, the word “a” in line 2 does not appear necessary.
As to claim 27, while the examiner believes “them” in line 5 refers to the first magnetometer and the second magnetometer, the examiner recommends avoiding usage of “them” and amending the claim the first magnetometer and the second magnetometer” to make the claim clearer.
As to claim 28, the word “a” in line 2 does not appear necessary.
As to claim 30, “comprises” in line 1 should be amended to read “comprising”.
As to claim 31, “comprises” in line 1 should be amended to read “comprising”.
As to claim 32, “comprises” in line 1 should be amended to read “comprising”.
As to claim 33, “comprises” in line 1 should be amended to read “comprising”.
Claims 5-7, 11-15, 17-23, and 25-34 are rejected by virtue of their dependency from a rejected claim.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 refers to “The dose control system according to claim 1” however claim 1 only refers to a dose control device and not a system. Therefore, this limitation lacks a proper antecedent basis.
Claim 28 refers to “The dose control system according to claim 1” however claim 1 only refers to a dose control device and not a system. Therefore, this limitation lacks a proper antecedent basis. The examiner notes that claim 28 also recites “the system” in line 5 which also lacks antecedent basis.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 6, 11, 13, 14, 17, 18, 26-28, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groeschke et al. (US 2015/0018775, cited previously and hereafter ‘Groeschke’) in view of Baran et al. (US 2015/0018770, cited previously), and further in view of Krusell et al. (US 10,376,644, cited previously).

- a body (12) extending along a longitudinal axis and having a distal (Fig. 1 shows cap 14 at the distal extremity) and proximal extremity (Fig. 1 shows dose button 17 at the proximal extremity), 
- a dose selector wheel (18) rotatably mounted outside the body at the proximal extremity of the body and being configured for longitudinal displacement of a dose selector shaft (26) along the longitudinal axis in response to rotation of said dose selector wheel with respect to the body (see para 0084-0090, Figs. 1-6),  
the dose control device comprises: 
- a first component (fastening member 32 + sliding member 40) configured to fit and encase a first portion of a circumference of an exterior peripheral surface of the body (see Figs. 2-5), and located at the proximal extremity of said body (see Figs. 2-5; para 0087 describes first component 32 as “The fastening member 32 may therefore comprise a somewhat hollow and arcuate-shaped structure that cooperates with the outer geometry and surface structure of the housing 12 of the drug delivery device”), 
- an annular component (scale member 50) mounted on the dose selector wheel along the longitudinal axis and being configured to impart a rotational movement about said longitudinal axis to the dose selector wheel and to the dose selector shaft (Fig. 6, para 0099-0100), and having means for producing a magnetic field (para 0020 and 0091 describe how the scale member and sensor (shown in the Figures as 36) may be based on a magnetical sensor principle and the scale may be correspondingly encoded so that detectable signals can be generated by the at least one sensor in response of a relative movement between the scale and its corresponding sensor), 
- magnetic field detection means (sensor 36) mounted in said first component (36 mounted in 40; see Fig. 6) and being configured to detect changes in the magnetic field produced by the means for producing a magnetic field (a sensor operating under magnetic principal would be capable of detecting changes in the magnetic field – see para 0020 and 0091); 
Groeschke is silent to - a second component configured to fit and encase a second portion of the circumference of the exterior peripheral surface of said body, and also located at the proximal extremity of 
Groeschke and Baran do not expressly recite that the magnetic field is a three-dimensional magnetic field and is silent to an integrated processing unit connected to the magnetic field detection means, and being configured for calculating position of the means for producing a three-dimensional magnetic field with respect to the magnetic field detection means in accordance with said changes in the magnetic field. Krusell discloses a means for producing a three-dimensional magnetic field (clutch element 250 manufactured in a magnetic material and includes a magnetic dipole in the A-A direction – see para beginning line 1 col. 14), as well as a magnetic field detection means being configured to detect changes in the magnetic field produced by the means for producing a three-dimensional magnetic field the magnetic field can be detected by an electronic sensing component” and lines 12-23 col. 15), and an integrated processing unit (“processor means”) connected to the magnetic field detection means, and being configured for calculating position of the means for producing a three-dimensional magnetic field with respect to the magnetic field detection means in accordance with said changes in the magnetic field (see at least lines 9-25 col. 5, lines 27-40 col. 6, and para beginning line 1 col. 14 reading “the magnetic field can be detected by an electronic sensing component and the information be used to determine the rotational and/or axial position of the clutch element in relation to the sensor means”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Groeschke (as already modified above) such that the magnetic field is a three-dimensional magnetic field and to include an integrated processing unit connected to the magnetic field detection means, and being configured for calculating position of the means for producing a three-dimensional magnetic field with respect to the magnetic field detection means in accordance with said changes in the magnetic field. One would have been motivated to do so based off of Krusell for the purpose of determining a rotation of the annular component 50 relative to the sensor 36 of Groeschke and thus determine a dosage of drug to be delivered based on said rotation (see lines 9-25 col. 5, lines 27-40 col. 6, lines 1-27 col. 14 and lines 6-23 col. 15 of Krusell).

As to claims 5 and 6, Groeschke in view of Baran and Krusell teaches the dose control device according to claim 1 as described above. Groeschke does not expressly recite the limitations of claim 5 or 6 however Krusell teaches the means for producing a three-dimensional magnetic field is an annular magnet with a first magnetic pole and a second magnetic pole of opposite polarity to the first magnetic pole, the two poles being diametrically opposed within the annular magnet (240; col. 14, lines 12-27 describes the magnet as an annular magnet having a magnetic dipole); each of the two diametrically opposed poles is located in a respective half of the annular component (col. 14, lines 12-27 describes the magnetic dipole oriented in the A-A direction; Fig. 5 shows the A-A direction would position half the dipole on the left side of the substantially annular component and the other half on the on the right side). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 

As to claim 11, Groeschke, in view of Baran and Krusell, teaches the dose control device according to claim 1, where Groeschke further teaches grip facilitating means for facilitating grip of the first and/or second component on the exterior peripheral surface of the drug delivery device (para. 87 describes clipped or snapped where the clip or snap grips the first and/or second component);
As to claim 13, Groeschke, in view of Baran and Krusell, teaches the dose control device according to claim 1, where Groeschke further teaches said first component (32) comprises a substantially annular portion or semi-annular portion (para. 87 describes a hollow and arcuate-shaped structure), which engages with the outer peripheral surface of the proximal extremity of the drug delivery device (para. 0087);
As to claim 14, Groeschke, in view of Baran and Krusell, teaches the dose control device according to claim 1, where Groeschke further teaches said first component or said second component comprises a display window for display of a selected dose of a drug disposed inside the drug delivery device (para. 42, 44).
Regarding claims 17 and 18, Groeschke in view of Baran and Krusell teaches the dose control device according to claim 1 as described above. Groeschke does not teach the magnetic field detection means include at least one magnetometer; at least two magnetometers. Krusell teaches the magnetic field detection means include at least one magnetometer (col. 15, lines 8-14); at least two magnetometers (col. 15, lines 8-14 describes 3 sensors). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included Krusell’s magnetic field detection means includes at least one magnetometer and at least two magnetometers in the dose control device of 
Regarding claim 26, Groeschke in view of Baran and Krusell teaches the dose control device according to claim 1 as described above. Groeschke but does not teach the magnetic field detection means is further configured to detect the earth's magnetic field (EMF). However Krusell teaches the magnetic field detection means (345) is further configured to detect the earth's magnetic field (EMF) (col. 20, lines 37-41 describe the device as capable of detecting earth’s magnetic field; col. 21, lines 11-24 describes detecting and removing the contribution from the external field). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included Krusell’s the magnetic field detection means further configured to detect the earth's magnetic field (EMF) in the dose control device of Groeschke (as modified above), to detect and remove the contribution from an external field (col. 21, lines 11-24) as suggested by Krusell.
Regarding claim 27, Groeschke in view of Baran and Krusell teaches the dose control device according to claim 1 as described above. Groeschke does not explicitly teach the magnetic field detection means comprises at least a first and second magnetometers, wherein the first magnetometer and the second magnetometer are configured to operate in parallel, both magnetometers simultaneously detecting any changes in a magnetic field, as the three-dimensional magnetic field producing means is displaced proximally away from or distally towards them. However Krusell teaches the magnetic field detection means (345) comprises at least a first and second magnetometers (col. 15, lines 10-17), wherein the first magnetometer and the second magnetometer are configured to operate in parallel, both magnetometers simultaneously detecting any changes in a magnetic field, as the three-dimensional magnetic field producing means is displaced proximally away from or distally towards them (col. 18, line 17-col. 19, line 67 describes the process for using all 3 sensors to determine the rotational position and the z-position). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included Krusell’s magnetic field detection means comprises at least a first and second magnetometers, wherein the first magnetometer and the second magnetometer are configured to operate in parallel, both magnetometers simultaneously detecting any changes in a magnetic field, as the three-dimensional magnetic field producing means is displaced proximally away 
Regarding claim 28, Groeschke in view of Baran and Krusell teaches the dose control device according to claim 1 as described above. Groeschke does not explicitly teach the magnetic field detection means comprises at least a first and second magnetometers, wherein the first magnetometer and the second magnetometer are configured to operate in series, whereby the first magnetometer detects changes in a magnetic field until a predetermined value of the magnetic field is detected, and in response to detection of said predetermined value the system is configured to activate the second magnetometer to detect changes in the magnetic field beyond said predetermined value, as the three-dimensional magnetic field producing means is displaced proximally away from or distally towards the first and second magnetometers. However Krusell teaches the magnetic field detection means (345) comprises at least a first and second magnetometers (col. 15, lines 10-17), wherein the first magnetometer (col. 4, lines 5-7 describes first sensor detecting a magnetic field in at least two axes) and the second magnetometer (col. 4, lines 7-8 describes a second sensor detecting a magnetic field property) are configured to operate in series (col. 4, lines 8-15), whereby the first magnetometer detects changes in a magnetic field until a predetermined value of magnetic field is detected (col. 4, lines 5-7, 16-21 describes sensing magnetic fields with at least two axes of measurement), and in response to detection of said predetermined value the system is configured to activate the second magnetometer to detect changes in the magnetic field beyond said predetermined value (col. 4, lines 7-8, 16-21 follows by measuring magnetic field properties but not orientation), as the three-dimensional magnetic field producing means is displaced proximally away from or distally towards the first and second magnetometers (col. 18, line 17-col. 19, line 67 describes the process for using all 3 sensors to determine the rotational position and the z-position). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included Krusell’s magnetic field detection means comprises at least a first and second magnetometers, wherein the first magnetometer and the second magnetometer are configured to operate in series, whereby the first magnetometer detects changes in a magnetic field until a predetermined value of the magnetic field is detected, and in response to detection of said predetermined value the system is configured to activate the second magnetometer to detect changes in the magnetic field beyond said 
As to claim 34, Groeschke, in view of Baran and Krusell, teaches the dose control device according to claim 1, where Groeschke further teaches said dose control device is configured to permit an unhindered or unchanged modus operandi of said drug delivery system compared to an injectable-drug delivery device without said dose control device (para. 9 describes the monitoring device allowing the user access to all operable components and not hindering handling).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Groeschke in view of Baran and Krusell as applied to claim 1 above, and further in view of Hudson (U.S. Patent 2,885,126, cited previously).
Regarding claim 7, Groeschke in view of Baran and Krusell teaches the dose control device according to claim 1, but does not teach he three-dimensional magnetic field producing means is selected from the group consisting of ferrite, sintered ferrite, magnetic particles bound in a polymer matrix, composite materials made up of a thermoplastic matrix and isotropic neodymium-iron-boron powder, composite materials made up of a thermoplastic matrix and strontium-based hard ferrite powder, composite materials made of a thermo-hardening matrix and isotropic neodymium-iron-boron powder, magnetic elastomers produced with heavily charged strontium ferrite powders mixed with synthetic rubber or PVC, flexible calendered composites formed from a synthetic elastomer charged with strontium ferrite grains, laminated composites of flexible calendered composites co-laminated with a soft iron-pole plate, neodymium-iron-boron magnets, magnetized steels made of aluminium- nickel-cobalt alloy, and alloys of samarium and cobalt.
Hudson teaches the three-dimensional magnetic field producing means (140, 144) is selected from the group consisting of ferrite (col. 3, lines 14-17), sintered ferrite, magnetic particles bound in a polymer matrix, composite materials made up of a thermoplastic matrix and isotropic neodymium-iron-boron powder, composite materials made up of a thermoplastic matrix and strontium-based hard ferrite 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included Hudson’s three-dimensional magnetic field producing means selected from the group consisting of ferrite … in the dose control device of Groeschke in view of Baran and Krusell, because ferrite material permits magnets to be made inexpensively with accurate physical shape, good static and dynamic balance, stable and desirable magnetic properties, and light weight magnets (col. 3, lines 17-25) as taught by Hudson.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Groeschke in view of Baran and Krusell as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2013/0204229 to Lorin Olson et al. (Olson), cited previously.
Regarding claim 12, Groeschke in view of Baran and Krusell teaches the dose control device according to claim 1 as described above, but does not teach an elastomeric lining located on an inner surface of said first, and/or said second component, to increase grip of said first and/or said second component on the exterior peripheral surface of the drug delivery device.
Olson teaches an elastomeric lining (576; para. 148 describes grips 576 as elastomeric portions) located on an inner surface of said first and/or said second component (548), to increase grip of said first and/or said second component on the exterior peripheral surface of the drug delivery device (para. 148).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included Olson’s elastomeric lining located on an inner surface of said first, and/or said second component, to increase grip of said first and/or said second component on the exterior peripheral surface of the drug delivery device in the dose control device of Groeschke in view of Baran and Krusell, to prevent the syringe from moving (para. 148) as taught by Olson.

Claims 19, 20, 22, 25, 29, 30, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Groeschke in view of Baran and Krusell as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2014/0207080 to Alexander Allerdings (Allerdings), cited previously.
Regarding claim 19, Groeschke in view of Baran and Krusell teaches the dose control device according to claim 1, but does not teach displacement detection means configured to measure a relative displacement or relative movement of the drug delivery device in a predetermined direction.
Allerdings teaches the dose control device (40) further comprises displacement detection means (23, 25) configured to measure a relative displacement or relative movement of the drug delivery device in a predetermined direction (23, 25; para. 154 describes using the sensor to detect relative movement of the drug delivery device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included Allerdings’ displacement detection means configured to measure a relative displacement or relative movement of the drug delivery device, in the dose control device of Groeschke in view of Baran and Krusell, to detect general handling and movement of the device to automatically activate the monitoring device (para. 154) as taught by Allerdings.

Regarding claim 20, Groeschke in view of Baran and Krusell teaches the dose control system according to claim 1, but does not teach the dose control system further comprises at least one accelerometer.
Allerdings teaches the dose control system (40) further comprises at least one accelerometer (para. 154).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included Allerdings’ dose control system further comprises at least one accelerometer in the dose control device of Groeschke in view of Baran, to determine the condition of the drug delivery device as related to injection of the injectable drug (paras. 140-143) as taught by Allerdings.

Regarding claim 22, Groeschke in view of Baran and Krusell and further in view of Allerdings, teaches the dose control device according to claim 19, where Groeschke further teaches an integrated processing unit 
But does not teach the integrated processing unit is connected to […] the displacement detection means.
Allerdings further teaches the integrated processing unit (40) is connected … to the displacement detection means (para. 148 describes the displacement detection means connection through signal filters to the integrated control unit 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further included Allerdings’ integrated processing unit connected to the displacement detection means in the dose control device of Groeschke in view of Baran, and further in view of Allerdings, to detect general handling and movement of the device to automatically activate the monitoring device (para. 154) as taught by Allerdings.

Regarding claim 25, Groeschke in view of Baran and Krusell, and further in view of Allerdings, teaches the dose control device according to claim 22 as described above. Groeschke does not explicitly teach the integrated processing unit is mounted on a printed circuit board located within said first component or said second component. However Krusell further teaches the integrated processing unit (col. 15, lines 6-7 describes the electronic component including processor means) is mounted on a printed circuit board located within said first component or said second component (Fig. 6; col. 14, lines 30-38 describes a flexible electronic circuitry, i.e. a flexible printed circuit board, mounted on the first component 330).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further included Krusell’s integrated processing unit is mounted on a printed circuit board located within said first component or said second component in the dose control device of Groeschke, to provide the circuitry to communication between components (col. 14, lines 30-38) as suggested by Krusell.


Allerdings teaches the displacement detection means (23, 25) comprise at least one accelerometer (para. 154) configured to detect: the relative movement of acceleration caused by a vibration of the dose selector shaft (paras. 140-143 describes the time delay between detected vibration by sensors 23, 25 used to determine the state of the drug delivery device); and/or a priming movement of acceleration of the dose selector shaft along the longitudinal axis of the drug delivery device; and/or an injection positioning of the device indicating that said device is in a position ready for an injection operation to occur; and/or a purge position of the device indicating that said device is in a position ready for a purge operation to occur; and/or a position of the drug delivery device anywhere between an injection position and a purge position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further included Allerdings’ displacement detection means comprise at least one accelerometer configured to detect: the relative movement of acceleration caused by a vibration of the dose selector shaft; and/or a priming movement of acceleration of the dose selector shaft along the longitudinal axis of the drug delivery device; and/or an injection positioning of the drug delivery device indicating that said drug delivery device is in a position ready for an injection operation to occur; and/or a purge position of the drug delivery device indicating that said drug delivery device is in a position ready for a purge operation to occur; and/or a position of the drug delivery device anywhere between an injection position and a purge position in the dose control device of Groeschke (as already modified above), to determine the condition of the drug delivery device as related to injection of the injectable drug (paras. 140-143) as taught by Allerdings.

Regarding claim 30, Groeschke in view of Baran and Krusell and further in view of Allerdings, teaches the dose control device according to claim 22 as described above. Groeschke does not explicitly teach 

Regarding claim 32, Groeschke in view of Baran and Krusell, and further in view of Allerdings teaches the dose control device of claim 30 as described above, where Groeschke further teaches time determination means (para. 38 describes the monitoring device, i.e. dose control device, recording and/or storing “time or said other dose-dispensing related parameters” showing the dose control device has a time determination means, such as a clock).
Regarding claim 33, Groeschke in view of Baran and Krusell, and further in view of Allerdings teaches the dose control device of claim 30 as described above, where Groeschke further teaches autonomous power supply means (para. 41 describes an autonomous power supply means of a battery).


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Groeschke in view of Baran, as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2002/0173702 to Ronald J. Lebel et al. (Lebel), cited previously.
Regarding claim 21, Groeschke in view of Baran and Krusell teaches the dose control system according to claim 1, but does not teach a temperature detection means.
Lebel teaches a temperature detection means (para. 239 discusses additional sensors including a temperature sensor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included Lebel’s temperature detection means in the dose control system of Groeschke in view of Baran and Krusell, to measure different parameters (para. 239) as taught by Lebel.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Groeschke in view of Baran and Krusell, and further in view of Allerdings, as applied to claim 30 above, and further in view of Lebel.
Regarding claim 31, Groeschke in view of Baran and Krusell, and further in view of Allerdings teaches the dose control device according to claim 30, but does not teach a unique identifier that is communicated to the remote and/or local data processing system.
Lebel teaches a unique identifier that is communicated to the remote and/or local data processing system (32; para. 16 describes an ambulatory medical system, i.e. dose control system, comprising a telemetry identifier which is communicated via the communication device messages containing telemetry identifier and data; para. 49 describes the communication device as not only generating messages containing telemetry data and a unique identifier communicated with the data but also teaches the communication device processes said data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further included Lebel’s dose control system further comprises a unique identifier that is communicated to the remote and/or local data processing system in the dose control system of Groeschke (as modified above), “to enhance the ability to communicate a wide variety signals that are useful in controlling and retrieving information from an ambulatory medical device” (para. 9) as taught by Lebel.


Allowable Subject Matter
Claims 15, 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 15, Groeschke in view of Baran and Krusell teaches the dose control device according to claim 1 as described above. However each are silent to wherein the annular component further comprises grip facilitating means for facilitating grip of an inner surface of the annular component on an exterior surface of the dose selector shaft. The previous examiner stated that “para. 99 describes the annular component 50 grip facilitating means as a frictional engagement between the annular component and dose dial 18 which is 
As to claim 23, Groeschke, in view of Baran and Krusell, teaches the dose control device according to claim 1 as described above, but is silent to wherein the three- dimensional magnetic field producing means is configured to effect a rotating coaxial displacement around, and along, the longitudinal axis, and wherein said the integrated processing unit is configured for calculating rotating coaxial displacement of said annular component with respect to one of said first and second components. No reference was found that would have made it obvious to modify Groeschke further to satisfy the limitations of claim 23.

Response to Arguments
Applicant’s Remarks submitted 5/11/2021 have been considered. The Remarks under headings I-V are persuasive and/or only describe changes/amendments that the applicant made. With regard to the Remarks under heading VI (pages 10-14), while the examiner does not necessarily disagree with the Remarks, the amendments to the claims have prompted new prior art rejections made above, with the exception of claims 15 and 23. The applicant did specifically address the Krusell reference, which is now used in the rejection of claim 1.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783